


Exhibit 10.3


DISTRIBUTION SERVICE AGREEMENT


This Distribution Service Agreement is entered into effective as of the
Effective Date between The Pantry, Inc., a Delaware corporation ("The Pantry")
and McLane Company, Inc., a Texas corporation ("McLane").


ARTICLE 1
SCOPE OF AGREEMENT


1.1    Exclusive Purchase and Supply. The Pantry Entities shall purchase from
McLane, and McLane shall sell to The Pantry Entities and deliver to the Stores,
all of the Stores' requirements of products within the Contracted Categories
during the term of this agreement. However, the preceding sentence will not
prohibit or limit The Pantry from purchasing from sources other than McLane (i)
any goods for which McLane is not an approved supplier, (ii) any branded goods
for on-site fast­food operations, (iii) traditional direct store delivery
(“DSD”) products from DSD vendors, (iv) all types of products being purchased
from third parties other than full-line convenience wholesalers (it being
understood that McLane may at any time supply such products by mutual agreement
between the parties on terms competitive with such third parties' prices and
other terms); and (v) any items which McLane is unable or unwilling to carry or
for which such inventory will not satisfy McLane’s inventory turn or other
requirements. For purposes of this agreement:


(a)    "The Pantry Entities" means, collectively, The Pantry and all its
Affiliates engaged in the convenience store business; provided, however, that no
Affiliate shall become a Pantry Entity unless and until such time, if any, as
its stores shall become subject to the terms of this Agreement, in accordance
with Section 1.4.


(b)    "Affiliate" means, with respect to any entity, any other entity directly
or indirectly controlling, controlled by, or under common control with that
entity. Without limiting the generality of the preceding sentence, an entity
will be deemed to control another if it owns or has the power to vote, directly
or indirectly, more than 50 percent of the voting rights of that other entity.

(c)    "Store" means any convenience food store owned, operated or managed by
any The Pantry Entity.

(d)    "Contracted Categories" means all categories of food products offered by
McLane as of the Effective Date and customarily supplied by convenience food
wholesalers, as well as all categories of non-food general merchandise products
(including cigarettes, electronic cigarettes and tobacco products) offered by
McLane and customarily supplied by convenience food wholesalers, including those
categories which are emerging or beginning to be offered in the convenience
store industry.
    
(e)    “Effective Date” means the first day of the McLane accounting period that
begins after McLane’s [***] to The Pantry consistent with the terms of this
Distribution Service Agreement (“Agreement”).


(f)    “Pantry Item” means any items carried by McLane which is sold exclusively
by McLane to The Pantry.














_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




1.2    Franchisees, Licensees and Other Third Party Stores. During the term of
this agreement, The Pantry shall recommend McLane as the preferred supplier to
any franchisees or licensees of The Pantry. However, nothing in this Section 1.2
is to be construed as a covenant by or obligation of The Pantry to require or
otherwise cause any franchisee or licensee to purchase from McLane.


1.3    Other Business of McLane. Nothing in this agreement will prohibit McLane
from supplying and delivering products or services to any other customer or
person. Nothing in this agreement will require McLane to pass to The Pantry, as
a reduction in product cost or otherwise, [***].


1.4    New Stores. If any The Pantry Entity builds, acquires or otherwise
commences operating or managing any Store (including any chain of Stores) during
the term of this agreement that is not subject to a then-existing service
agreement, that Store will be, upon such commencement of its operation or
management by a The Pantry Entity, included within the definition of Stores and
subject to the terms and conditions of this agreement. If the Store or chain of
Stores is subject to a then-existing service agreement, the Store will be
subject to this agreement upon the expiration or termination of such other
agreement. However, The Pantry may renegotiate with the incumbent supplier as
that other service agreement expires, provided that The Pantry shall provide
McLane the opportunity to match the terms offered by such incumbent supplier for
such acquired Stores.


ARTICLE 2
PRODUCT MIX, ORDERING AND SUPPLY


2.1    Core Item Mix. The Pantry shall develop a product mix for the Stores
using the then-currently existing items in each applicable McLane division's
inventory mix, including store use items, together with The Pantry's proprietary
and other specialty or exclusive items (Pantry Items), which items McLane hereby
agrees to carry, provided the manufacturers of all such items (i) enter into,
and remain in substantial compliance with, McLane's standard vendor agreement
and any other standard terms imposed by McLane from time to time for the
applicable category (including any distribution fees or minimum wholesale
program terms, only if such fees are imposed, with limited exceptions, on all
McLane suppliers of similar size, with similar products), and (ii) satisfy, and
remain in substantial compliance with McLane's credit requirements.


2.2     [***].


2.3    Slow-Moving Items. The Pantry shall review the Stores' product mix at
least quarterly and shall replace each slow-moving item with an item reflecting
greater unit sales within each applicable McLane division. A slow-moving item is
any Item which, with respect to the applicable McLane division, does not meet a
minimum of [***] per week at any McLane Division, with a [***] comprising the
[***] of [***] in the [***]. If the slow­ moving item Is a Pantry Item, or if
any Pantry Item is discontinued for any reason, The Pantry shall purchase from
McLane all of McLane's on-hand inventory of that Pantry Item within [***] days
after the end of the month in which that item should be replaced at a price
equal to the cost McLane paid for those items [***] any customary and necessary
[***] and [***]. Furthermore, upon expiration or termination of this agreement,
The Pantry shall purchase from McLane all of McLane's on-hand inventory of
Pantry Items at a price determined in accordance with the preceding sentence.














_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




2.4    Product Ordering and Delivery.


(a) Each Store shall order once per week from McLane, and McLane shall supply
and deliver to that Store once per week. However, The Pantry may designate [***]
to order twice per week and receive twice-weekly deliveries from McLane. Cost
for such delivery frequency is contained in Exhibit C. If a Store is currently
receiving one delivery per week and is designated to transition to twice-weekly
delivery, such transition shall be completed [***]. [***] may convert during
this twice-yearly transition period. However, the parties agree that at The
Pantry’s request at any time, a [***] number of stores may be moved [***].
[***]. The Pantry will communicate any planned delivery frequency change to
McLane as soon as possible in order to minimize any unexpected disruption to
McLane’s business and planning cycle.


(b) All Stores shall accept each delivery by McLane, and shall be available for
those deliveries on a 24-hours-a-day, 7-days-a-week flexibility schedule, except
where the Store's hours of business or applicable local government ordinances
restrict such unlimited availability, in which case The Pantry shall grant
McLane the most flexible delivery window reasonably possible under the
circumstances. McLane may park its delivery vehicles on either side of a Store
in a manner to permit the trailer ramp to touch down on the Store's sidewalk.
McLane shall not conduct its deliveries in a manner that unreasonably hinders
customer parking at the Stores, ingress or egress to the parking lot, pump
access or store access. McLane agrees to make every attempt to avoid a delivery
schedule which would result in deliveries to be made during the busy hours of
any particular store.


2.5    Service Level Commitments. In each McLane accounting period ("Period"),
which is typically 4 weeks, during the term of this agreement, McLane shall
measure its performance according to both of the criteria set forth in Sections
2.5(a), (b) and (c) below (the "Service Levels").


(a)    "Delivery Service Rate" means an amount, expressed as a percentage,
calculated by dividing the total dollar value of all products delivered by
McLane for the applicable Period by the total dollar value of all Products
ordered by The Pantry for that Period. McLane shall maintain a Delivery Service
Rate of at least [***] . McLane shall include in this measurement any
undelivered products resulting from manufacturer outs.


(b)    "Order Quality" means both (i) an amount, expressed as a percentage,
calculated by dividing the total dollar value of all Products invoiced by McLane
for the applicable Period by the total dollar value of all Products ordered by
The Pantry for that Period and (ii) an amount, expressed as a percentage,
calculated by dividing the total number of units invoiced by McLane for the
applicable Period by the total number of units ordered by The Pantry for that
period. McLane shall maintain a Delivery Service Rate of at least [***] .


(c)    "On-Time Delivery Rate" means an amount, expressed as a percentage,
calculated by dividing the number of deliveries made by McLane within the
Accepted Delivery Window(s) by the total number of deliveries made by McLane.
"Accepted Delivery Window" means the period of time commencing two hours before
the applicable Appointment Time and ending two hours after the applicable
Appointment Time, and "Appointment Time" means the time of day that McLane is
scheduled to deliver product to the Store, as scheduled in advance by McLane.
McLane shall maintain a total On-Time Delivery Rate of at least [***].
















_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 




--------------------------------------------------------------------------------




(d) The parties shall conduct joint reviews every quarter to analyze McLane's
Service Level performance, including Delivery Service Rate, Order Quality,
On-Time Delivery Rate. If McLane fails to meet one or more of the foregoing
Service Levels set forth in subsections (a), (b), and (c) above in any period,
The Pantry may notify McLane in writing setting forth the details of any such
failure. If McLane fails to bring the required Service Level back into
compliance during the immediately succeeding eight-week period, The Pantry may
require McLane to [***] such time as the requirements in (a), (b) and (c) are
consistently being met over a subsequent three-month period. In no event shall
McLane be penalized or otherwise accountable for any non-performance due to
Force Majeure.


2.6    Account Management. [***].


2.7    Item Maintenance and Store Traits. The Pantry shall perform store- and
item- maintenance, using either the Licensed Technology (as defined below) or an
alternative technology that is compatible with the McLane system and which has
been approved by McLane, whose approval will not be unreasonably withheld.
During the term of the Agreement, McLane shall make available to Pantry at no
charge from McLane the most current versions of the following software products
(“Licensed Technology”): Item Authorization and Maintenance, Analysis and
Reporting Tool and Document Direct software, and any other applications McLane
may make available in the future.


2.8    Reclamation. The Pantry may return out-of-date non-tobacco merchandise
purchased hereunder to McLane provided the Manufacturer participates in McLane’s
reclamation program and guarantees the return [***] to McLane. [***], with the
[***] and the [***]. The [***] shall not be marked up by McLane, but shall be
[***]. As of the Effective Date, such [***].


2.9    Smart Handheld Devices. McLane shall make Smart Handheld units available
to The Pantry at a charge of [***] per Store per week. The Pantry may return the
units with 90 days’ notice. The Pantry will be entitled to purchase [***]
license to use McLane's premium-level software product for such devices,
including the most current enhancements or replacements thereto, on an
enterprise-wide (i.e., all Stores) basis for [***] license fee of [***]. Pantry
has the right to cancel the premium-level software product [***]. If such
cancellation occurs, [***] Pantry.


2.10     Return of Cigarettes. The Pantry may only return cigarettes if such
returns meet the then applicable manufacturer return guidelines and are reported
to McLane within [***] of McLane’s delivery. All cigarette returns are subject
to the fees described on Exhibit B. The parties will jointly work [***].


ARTICLE 3
PRICING AND PAYMENT TERMS


3.1    Product Pricing. Unless a higher price is required by the Manufacturer
under a written resale price maintenance policy (in which case that higher price
will apply and McLane will provide The Pantry with as much prior written notice
thereof as reasonably possible under the circumstances), the applicable price
for Products will be determined in accordance with this Section 3.1.














_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 




--------------------------------------------------------------------------------




(a)    Products Other than Cigarettes. The applicable price for any Product (as
defined below) other than cigarettes, is the amount calculated in accordance
with the following: (i) Cost (as defined below), plus (ii) [***] for any single
sell item, minus (iii) the amount of [***] by the Manufacturer and [***] by the
Manufacturer. For purposes of this agreement:


(1)     "Cost" means List Price based on the buying bracket in which McLane
normally buys that product [***], plus (A) the gross amount of any [***] paid or
payable by McLane, and (B) any applicable [***].


(2)    "Product" means any product supplied under this agreement to any Store,
whether or not such product is within the Contracted Categories.


(3)     [***].


(4)    "Manufacturer" means the person that manufactures or causes others to
manufacture products that are marketed under brands or labels controlled by that
person, or any Affiliate of that person.


(5)    "Wholesale Tax" means any tax, assessment, or charge imposed or collected
at any time by any governmental entity or political subdivision thereof on a
product or its sale or distribution, whether designated as a sales tax, excise
tax, gross receipts tax, occupational or privilege tax, value-added tax, or
similar imposition, but does not include any tax based on McLane's personal
property or net income.


(b) Cigarettes. The price charged by McLane and to be paid by The Pantry for
cigarettes shall be the [***] (as defined below); plus, any applicable [***] (as
defined below); plus, all applicable [***] (including all [***] and any
per-carton or per-pack [***] on cigarettes); plus any applicable [***] (as
defined below) ); provided that, [***]. If applicable and to the extent allowed
by law, McLane shall pay The Pantry the rebates (if any) set forth in Exhibit A.
Any changes to the rebates provided for in Exhibit A must be mutually agreed
upon and justified by documented actions by the manufacturer. For purposes of
this Agreement:


(1)    [***] means the applicable Manufacturer's [***] to McLane at date of
delivery of Products to the applicable Store, less all then­ current and
applicable [***] that are required by the Manufacturer to be passed to The
Pantry.


(2)    [***] means the then-applicable per-carton [***] (if any) assessed by
McLane which amounts, as of the Effective Date, are as set forth in Exhibit A to
this agreement. However, in the event of any post-Effective Date increase or
decrease in the [***] to McLane, or [***] to McLane (or both), from a cigarette
Manufacturer related to the purchase of cigarettes from such Manufacturer by
McLane, then McLane may [***], as applicable, the [***] on affected brands by an
amount equal to the per-carton change in such Manufacturer's terms.


(3)    [***] means, with respect to any jurisdiction having a minimum-price law
applicable to cigarette wholesale transactions, an amount calculated by
multiplying (A) the applicable product's [***] (or similar defined term) as
defined by such applicable law by (B) the statutory [***] prescribed by such
applicable law.
















_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




(c)    [***] shall provide [***] with [***] provided to [***] on [***] in [***]
occurring during the term of this agreement.


(d)    McLane may impute cash discounts of up to two percent, [***], or more if
a higher discount is standard for that category of product, or any portion
thereof that is not allowed by the Manufacturer to McLane, and to do so based
upon Cost or Manufacturer's List, as applicable.


3.2    Delivery Fee. [***]. For purposes of this Agreement, [***].


3.3    Additional Fees. In addition to the single sell item charge and fees
described in Article 2 and in this Article, the fees and charges described in
Exhibit B will apply to the respective services, if applicable, utilized by The
Pantry.


3.4    Tote Charges. McLane shall charge The Pantry [***] or each net tote
delivered to each Store (and credit The Pantry [***] for each net tote picked up
from each Store). McLane shall charge or credit, as applicable, all balances on
each invoice in accordance with McLane's standard tote exchange policies. McLane
shall provide The Pantry a monthly report detailing the net amount due on all
tote charges for the preceding month.


3.5    [***].


3.6    Payment Terms. For all Products purchased and services received by the
Stores, The Pantry shall cause payment to be made by ACH Credit (or ACH Debit if
approved by McLane) or wire transfer to McLane not later than 12:00 Noon,
Central Time, [***] days from statement date. For purposes of this agreement,
statement date is [***] for all Products delivered from the [***] through such
[***]. Each payment shall be in the full amount of the statement to which they
relate. Any amounts not paid when due will bear interest at the lesser of (a)
[***] percent per annum, or (b) the maximum rate allowed by applicable law.
McLane may offset any or all rebates or other amounts due The Pantry against any
amounts due and owing McLane pursuant to this agreement, including any interest
accrued thereon. In no event shall Pantry be penalized for any non-payment due
to Force Majeure.


3.7     [***].


ARTICLE 4
[***]


McLane shall [***]. commencing on the Effective Date and [***]. McLane’s 2014
Period schedule is attached as Exhibit D.




ARTICLE 5
RENEGOTIATION


The parties acknowledge and agree that terms set forth in this agreement are
predicated on various factors outside the parties’ control, including the type
and quantity of Products ordered by The Pantry, manufacturers’ wholesale
programs, manufacturers’ standard product configurations (size/weight, case
count, etc.), statutory state stamping discounts, macroeconomic factors,
including inflation, and changes in regulatory requirements. Effective any time
after [***] of the Effective Date, either party may send a notice requesting
renegotiation






_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




of this agreement (a "Renegotiation Notice") in the event of a change in
circumstances that affect product or delivery cost, or If McLane's Products and
services or prices to The Pantry are not competitive based on a total
market-basket approach with respect to the Products and services to be provided
by McLane to The Pantry pursuant to this agreement. In addition, any comparison
of prices and services shall only be with a full-line distributor competitor of
McLane. This agreement will continue unchanged until the parties agree on any
change(s) to be made, unless terminated pursuant to the following terms and
provisions of this Article 5. If the parties do not agree to any change(s)
within [***] after a Renegotiation Notice is sent, the party sending the
Renegotiation Notice shall have the right to terminate this agreement by sending
a notice of termination to the other party within [***] business days after the
expiration of such [***] day renegotiation period, and in such event the
termination will become effective the earlier of [***] months after the date of
the other party's receipt of the notice of termination or [***]. During the
transition period the parties will continue to operate under the current terms
of the agreement. Neither party may send more than one Renegotiation Notice
within any calendar year. Notwithstanding the above, McLane shall always be
entitled to send a Renegotiation Notice if The Pantry [***]. The parties’
intention is to use best efforts to not invoke this provision.




ARTICLE 6
TERM AND TERMINATION


6.1    Term. Unless earlier terminated In accordance with this Article 6, the
term of this agreement will continue until December 31, 2019.


6.2    Termination by McLane Due to Payment Default. If The Pantry fails to make
payments for any Products or services purchased by the Stores from McLane at the
time payment is required to be made by this agreement ("Payment Default"), and
fails to cure such Payment Default for more than three business (3) days after
receiving written notice from McLane of such failure, McLane may suspend
performance of its obligations under this agreement until the time the Payment
Default is cured. Additionally, after a Payment Default, notwithstanding
anything in Section 3.6, McLane may immediately require any future payments by
The Panty to be made in a shorter time period than is set forth in Section 3.6,
or require any future payments by the Pantry to be made via any method specified
by McLane, or both; and any such changes will remain effective until McLane
agrees otherwise in writing. If a Payment Default is not cured within [***]
business ([***]) days after The Pantry receives notice of the default from
McLane, then McLane may terminate this agreement at any time while the Payment
Default continues. In no event shall Pantry be penalized for any non-payment due
to Force Majeure. Nothing in this agreement will constitute a waiver of McLane's
remedies under applicable law.


6.3    Termination by The Pantrv. The Pantry may terminate this agreement (a)
immediately upon written notice if McLane defaults in the payment of any
undisputed amounts owed to The Pantry under this agreement, which default has
remained uncured for five days following McLane's receipt of written notice of
such default from The Pantry; (b) upon 60 days written notice if McLane breaches
Section 2.5; or (c) [***]. If The Pantry terminates this agreement under this
Section, then no termination fee or other termination amount will be due and
payable by The Pantry to McLane in connection with such termination. [***].
















_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




6.4    Termination Remedies to Both Parties.


(a)    Either party may immediately terminate this agreement or suspend its
performance under this agreement at that party's sole discretion without notice
upon: (1) the institution of insolvency, bankruptcy or similar proceedings by or
against the other party; (2) any assignment or attempted assignment for the
benefit of creditors by the other party; (3) any appointment, or application for
that appointment, of a receiver for the other party; (4) the other party
becoming insolvent or unable to pay its debts as they come due; (5) an
involuntary lien being filed or levied against, or foreclosure or seizure of
materially all or a significant portion of, the other party's assets, including
inventory, by a creditor, lienholder, lessor, governmental authority or other
person, which has not been removed within 10 days; or (6) the other party's
material falsification of any records or reports required hereunder.


(b)    Either party may terminate this agreement immediately upon written notice
if the other party breaches, or fails to comply with, any material term of this
agreement and that breach or failure has continued for [***] days after that
party received written notice of that breach or failure from the other party. If
The Pantry terminates the agreement under this section, at The Pantry’s request,
the parties will work together on the transition of Pantry’s business to another
service provider the earlier of [***] months or [***]. During the transition
period the parties will continue to operate under the current terms of the
agreement. This Section 6.4(b) does not apply to a Payment Default.


6.5    Effect of Termination. Any termination made in accordance with this
agreement will have no effect on, nor diminish, alter, or affect (a) any rights
or obligations of the parties that occurred or arose on or before the date of
such termination, (b) any indemnification or confidentiality obligations under
this agreement occurring before such termination, or (c) any provisions which by
their express terms contemplate performance upon or following such termination.


ARTICLE 7
TERMINATION OF PRIOR AGREEMENT


7.1    Termination of Prior Agreement. This agreement succeeds, replaces and
supersedes the Distribution Service Agreement between the parties dated August
1, 2008, including all amendments thereto.


7.2    Mutual Release. As of the Effective Date, but subject to the proviso
below, each party releases, acquits, and forever discharges the other party and
its past and current agents, attorneys, employees, servants, officers,
directors, principals, successors, assigns, parents, subsidiaries, Affiliates,
insurers, and all persons in privity with them or any of them, from any and all
claims or causes of action of any kind whatsoever, except those that arise out
of a third-party claim against a party, at common law, statutory, or otherwise
that (1) that party has or may have, known or unknown, now existing or that may
arise hereafter, directly or indirectly attributable to any prior agreement or
dealings between the parties and (2) all other claims of any kind that that
party may have against the other party arising out of or attributable to acts or
omissions occurring prior to the date of this agreement, except that McLane does
not release The Pantry from any amounts owing to McLane by The Pantry as of the
date of this agreement. Provided, however, the following provisions of the
existing agreement shall survive and no claims relating thereto shall be
released














_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




hereby: 2.4, 2.7, 4.4, 7.3, 7.7, 7.11, 7.14. Each party shall indemnify, save,
and hold harmless the other party from any and all claims or causes of action
whatsoever, at common law, statutory, or otherwise, brought by, under, or
through that party relating to the claims released by that party in this
Section.


ARTICLE 8
MISCELLANEOUS




8.1    Reporting. If The Pantry no longer reports its financial condition under
the Securities and Exchange Act, upon request, The Pantry shall furnish McLane
with The Pantry's then- most recent quarterly financial statements prepared in
accordance with generally accepted accounting principles, and any other
financial information as McLane deems necessary. Additionally, within 120 days
after the end of The Pantry's fiscal accounting year, The Pantry shall provide
McLane with its annual audited financial statements, if they are not publically
available. Those financial statements, if provided, will be furnished to: Credit
Department, McLane Company, Inc., P.O. Box 6115, Temple, Texas 76503-6115


8.2    Entitlement to Financial Benefits. The Pantry shall not be entitled to
the payment of any allowance, rebate, discount, incentive, price protection or
other payment or financial benefit under this agreement (including any such
financial benefits set forth in Article 4 or Exhibit A) (collectively,
"Financial Benefits") and McLane shall not be obligated to pay any such
Financial Benefit to The Pantry unless, as of the date the Financial Benefit
otherwise would be payable:(a) The Pantry is in compliance with all terms and
conditions of this agreement (including the payment terms set forth in Article
3), (b) The Pantry is in compliance with all written terms and conditions
required by applicable Manufacturers (including any requirements to supply data
to Management Science Associates, Inc. or other designee of one or more
cigarette Manufacturers), and (c) all Product purchases to which the Financial
Benefit relates have been indefeasibly paid for in full by The Pantry to McLane.
The Pantry shall receive any payment withheld under this Section within 5 days
of The Pantry meeting each qualification set forth above.


8.3    Critical Vendor. The Pantry shall use its best efforts (including,
without limitation, including McLane in first-day notices and motions and
requesting) to have McLane designated as a "critical vendor" entitled to payment
in full for all pre-petition deliveries of Products in any bankruptcy
proceedings in which any The Pantry Entity is the debtor. McLane shall have no
liability or obligation to deliver Products to The Pantry until The Pantry has
complied in full with all terms and conditions of this Section and such
designation has been confirmed.


8.4    Notices. Any notice, request, consent, waiver or other communication
required or permitted hereunder will be effective only if it is in writing and
delivered personally or sent by facsimile transmission, a nationally recognized
overnight delivery service, or registered or certified mall, postage prepaid, to
the other party at the address set forth on the signature block below (or to any
other address as the parties will provide to the other in writing). All such
notices, requests, consents, waivers or other communications will be deemed to
have been given and received on the date of delivery if sent by personal
delivery, facsimile transmission, or overnight delivery; or on the third
business day after mailing it in accordance with this Section.


8.5    Confidentiality. Each party shall maintain in strict confidence all
information communicated to that party by the other or any Affiliate, will use
it only for purposes of this agreement, and will not disclose it, or any of the
provisions of this agreement, without the prior written consent of the other
party, except as may be necessary by reason of legal, accounting or regulatory
requirements beyond the reasonable control of the recipient party. However, in
accordance with the preceding sentence The Pantry hereby authorizes McLane to
submit store­ and item-level product purchase data to the product Manufacturers,
including disclosure to Manufacturers of cigarette Products (including such
Manufacturers' agents or representatives) the volume of purchases of such
Manufacturer's cigarette Products by The Pantry from McLane hereunder, and all
other information related thereto as McLane desires to disclose.




--------------------------------------------------------------------------------




Each party shall be responsible for ensuring its Affiliates' compliance with the
provisions of this Section. This Section will survive any expiration or
termination of this agreement. Neither party shall issue or make, or cause or
permit to be issued or made, any media release or announcement concerning this
agreement or the transactions contemplated by this agreement without the prior
approval of the other party, except as may be necessary by reason of legal,
accounting or regulatory requirements beyond the reasonable control of that
party. Nothing herein, however, will prevent or limit Pantry’s right to share
this contract and related information with its internal and/or external
consulting teams, provided however that (1) any external consultants shall sign
a non-disclosure agreement in a form substantially similar to Exhibit E and (2)
The Pantry may not hire any consultant that was employed within the prior five
years as a McLane employee.


8.6    Records Examination Rights. During the Term of this Agreement, twice per
calendar year upon 10 days' prior written notice to McLane, (and up to four
times per year in the first year of the Term), The Pantry, at its sole cost and
expense, may conduct an examination of the Manufacturers' published price lists
and retail deal sheets maintained by McLane relating specifically to the Cost of
one or more Products or the rebates paid or payable, each as identified
specifically in The Pantry’s notice ("Records"). Any such examination will be
performed at McLane's facilities in Temple, Texas (in which event no original
records may leave the McLane premises), but The Pantry shall be entitled to
make, take, and retain copies of any and all such Records identified in such
notice) or at such other place as the parties may hereafter agree. McLane shall
cooperate with and give reasonable assistance to The Pantry to examine the
Records. All Records and other information examined will be subject to Section
8.5. The Pantry may perform any such examination using its own personnel and/or
an independent certified public accounting firm retained by The Pantry and
listed within the top 25 firms on the then-most­recent national rankings of
accounting firms, by revenue, as published annually by Accounting Today; but in
no event may The Pantry utilize, directly or indirectly, anyone who has been
employed within the prior five years as a McLane employee. No independent
certified public accounting firm or other representative may perform any
examination unless (1) an employee of The Pantry accompanies the personnel of
the firm during the examination, and (2) the firm and each of its personnel
performing the examination first execute and deliver to McLane a confidentiality
agreement in form and substance satisfactory to McLane. If any examination
validates an overpayment from The Pantry to McLane during the period covered by
the examination, McLane shall remit such overpayment to The Pantry within 10
days after completion of such examination.


8.7    Authority to Bind. Each person executing this agreement represents that
he or she has full and legal authority to execute this agreement for and on
behalf of the respective party for which he or she is executing this agreement
and to bind that party.


8.8 [***].


8.9    Waiver. No waiver of any provision of this agreement will be effective
unless in writing and signed by an authorized representative of the party or
parties bound thereby. The failure of either party to enforce any provision of
this agreement or exercise any right granted hereby is not to be construed to be
a waiver of that provision or right, nor to affect the validity of this
agreement or any part of it, nor to limit in any way the right of either party
subsequently to enforce any provision or exercise any right in accordance with
its terms.


8.10    Assignment. This agreement will be binding upon, and inure to the
benefit of, the parties and their respective successors and permitted assigns,
but neither party may assign this agreement unless the other consents in
writing. McLane may delegate performance of any of its obligations hereunder to
one or more wholly-owned subsidiaries.








_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




8.11    Product Recalls. In the event of any product recall, market withdrawal,
stock recovery (each as defined in 21 CFR Part 7), or similar action (each, a
“retrieval”), regarding any Product previously purchased and distributed
hereunder, McLane will use commercially reasonable efforts to promptly notify a
single point of contact within The Pantry of such retrieval at the address
below, or the phone number or email address, if any, on file with McLane for
such notification purposes. McLane may, but is under no obligation hereunder to,
contact individual The Pantry Stores regarding a retrieval; the parties agree
that such responsibility will be borne by The Pantry. McLane will have no
obligation to accept returns of any affected Product unless the applicable
Supplier of such item so directs and agrees to refund the cost thereof as well
pay as an agreed-upon handling charge to McLane. If, however, the product recall
is necessitated, caused or at the request of any entity due to any action or
inaction by McLane, McLane shall be wholly responsible for any and all costs
associated with such recall.


8.12    Manufacturers’ Warranties. McLane shall pass to The Pantry any
warranties, indemnifications or other protections made available by the
applicable Manufacturer or vendor to the full extent McLane is authorized to
pass those benefits. In the event of any claims arising out of or related to any
Product, The Pantry shall look solely to the Manufacturer or vendor of such
Product for defense, indemnification or other applicable relief, and not to
McLane, provided however, that McLane shall take all action reasonably requested
by The Pantry, including but not limited to, the commencement of litigation at
The Pantry’s cost, to enforce, either directly or on The Pantry’s behalf, any
such warranties, indemnifications or other protections, and shall promptly remit
to The Pantry any amounts recovered as a result of such efforts. Except as
otherwise provided under this Section, all Products sold or otherwise
distributed under this agreement are sold by McLane “as is” and without any
warranties by McLane of any kind, express or implied, including any warranties
as to merchantability or fitness for a particular purpose.


8.13    LIMITATION OF LIABILITY. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES,
(INCLUDING ANY DAMAGES MEASURED BY, OR PREMISED ON, LOST PROFITS), REVENUES,
SAVINGS OR LOST BUSINESS OPPORTUNITY, LOSS OF USE OF ANY PRODUCT, EQUIPMENT OR
OTHER PROPERTY OR ASSET, COST OF CAPITAL, COST OF ANY SUBSTITUTED EQUIPMENT,
PRODUCT OR SERVICE, DOWNTIME, INJURY TO PROPERTY, REPUTATION OR RELATIONSHIPS
WITH EXISTING OR PROSPECTIVE CLIENTS), EVEN IF THAT PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF THOSE DAMAGES, AND WHETHER BASED UPON CONTRACT, NEGLIGENCE,
STRICT TORT, STATUTE, OR ANY OTHER LEGAL THEORY. Notwithstanding the foregoing
or any other provision hereof, nothing herein shall be construed to limit the
amounts recoverable by The Pantry pursuant to the Indemnification with respect
to third party suits provisions set forth in Section 8.15, below.


8.14    Force Majeure. Neither party will be liable to the other for any failure
or delay in performance of its obligations under this agreement (other than
obligations to pay money) because of circumstances beyond its control, including
acts of God, flood, fire, riot, terrorism, accident, strikes, or work stoppages
for any reason, embargo, inability to obtain phone lines, government action
(including enactment of any statute, regulation, rule, ordinance or other law of
the United States or any state or local government or any subdivision or agency
thereof that restricts or prohibits the performance contemplated by this
agreement) (“Law”) and other causes beyond its control, whether or not of the
same class or kind as specifically named above (“Force Majeure”). If either
party is unable to perform any obligation (other than an obligation by The
Pantry to pay amounts under Section 3 when due) for any of these reasons, and
that party gives a written notice, within five (5)




--------------------------------------------------------------------------------




business days after the occurrence of the event, describing (i) its inability to
so perform, (ii) the steps it plans to take to rectify or mitigate that
inability, and (iii) the anticipated length of that inability, then the
obligations of that party will be suspended for the duration, and only to the
extent of, that event. Without limiting the foregoing, if for any reason McLane
is unable to supply the total demand for a product, it may allocate its
available supply among itself and Its customers as McLane determines to be fair
and practical, without liability for any failure of performance that may result.
McLane will have and maintain a disaster response plan to support business
continuity in response to any Force Majeure or other event or incident. McLane
will share the relevant parts of the disaster plan with Pantry upon request.
Pantry shall not be penalized for a delay in payment due to a Force Majeure
event. However, The Pantry shall make such payment as soon as possible following
the Force Majeure event.


8.15    Indemnification. McLane shall Indemnify, defend (with counsel reasonably
acceptable to The Pantry), and protect The Pantry and Its subsidiaries,
officers, directors, employees and agents, and hold them harmless from any and
all claims, penalties, demands, suits, causes of action, loss, damages,
expenses, and liabilities (including, without limitation, court costs and
reasonable attorneys' fees actually incurred at customary hourly rates) to the
extent arising out of or related to the negligence, gross negligence or
intentional misconduct of McLane or its employees, agents, representatives, and
contractors In McLane's performance under this agreement from and after the
Effective Date. The provisions of this section shall survive the expiration or
sooner termination of this agreement with respect to any claims or liability
occurring prior to such expiration or termination, and shall not be limited by
reason of any insurance carried by McLane and The Pantry. If The Pantry
determines that it is entitled to indemnification under this section, The Pantry
shall notify McLane promptly and in writing of the claim brought against The
Pantry, but in no event more than 30 days after The Pantry has received notice
of such claim absent any unforeseen delay. The selection of counsel, the conduct
of the defense of any lawsuit, arbitration, or other proceeding, and any
settlement shall be within the McLane's control, provided that The Pantry shall
have the right to participate in the defense of such claim using counsel of its
choice, at its expense. McLane shall not enter into any settlement that would
impose any costs or expense upon The Pantry without The Pantry's prior express
written consent.




8.16    Insurance.


(a) McLane shall procure and maintain continuously from and after the Effective
Date through the remainder of the term of this agreement (including any
extension hereof), at its sole cost and expense, the following types of
liability coverage: (i) Commercial General Liability (CGL) insurance with
minimum limits of $1,000,000 each occurrence/ $2,000,000 aggregate. Coverage to
include Bodily Injury and Property Damage; Personal Injury, Contractual
Liability, Products and Completed Operations, Cross Liability/Separation of
Insureds. (ii) Business Automobile Liability insurance covering owned,
non-owned, hired and any other vehicles used in the work or services, with a
combined single limit of $1,000,000 for bodily injury, death and property damage
per occurrence.; (iii) Umbrella/Excess insurance above the CGL and Business Auto
policies in an amount not less than $25,000,000. Umbrella/Excess policy should
be written on a follow form basis, and (iv) Worker’s Compensation insurance,
with statutory limits as required by the Workers’ Compensation Law in the State
in which the work is being performed hereunder, and which includes Employer’s
Liability Insurance, for employee bodily injuries and death, with a minimum
limit of: Each Accident $1,000,000; Each Disease Each Employee $1,000,000;
Disease Policy Limit $1,000,000. If Vendor fails to comply with applicable
workers’ compensation law while work is being performed, Vendor shall
immediately cease all further operations until the required workers’
compensation insurance is obtained.


Additional Insured Endorsements: All liability policies specified in subparts
(i) and




--------------------------------------------------------------------------------




(ii) above shall include an endorsement naming The Pantry, Inc., its
Subsidiaries, Affiliates, Parent and their respective officers, directors and
employees as Additional Insureds on a primary basis for the duration of the
Contract term. The additional insured endorsement must be ISO CG20 10 11 85 or
other form with like wording. In any case, Vendor must maintain completed
operations coverage for all additional insureds and with additional insured
extension for a period of two (2) years after completion and acceptance of the
work performed.


Notice of Cancellation or Modification: Vendor and/or its insurance carriers
shall provide The Pantry, Inc. with 30-days written notice prior to cancellation
or other material modification in the policy affecting the requirements in this
Agreement. No such cancellation or modification shall affect Vendor’s obligation
to maintain the insurance coverages required by this Agreement.


All liability coverages must be on an “occurrence” basis as opposed to
“claims-made.”


Certificates of Insurance: Prior to commencement of operations, Vendor shall
furnish to The Pantry, Inc. a certificates of insurance dated and signed by an
authorized agent for the insuring companies, containing a representation that
coverage of the required insurance is provided with the required liability
limits. Failure of the certificates of insurance to comply with the insurance
requirements or failure of The Pantry, Inc. to demand such certificates or to
identify any deficiency in the insurance provided shall not be construed as or
deemed to be a waiver of any obligation to maintain the required insurance.


Subcontractors’ Insurance: McLane assumes full responsibility for the actions,
inactions and negligence of its subcontractors.


Deductibles/Self-Insurance: Vendor shall be responsible for payment of any and
all deductibles or self-insured retentions under its insurance policies. The
coverage afforded under any insurance policy obtained by Vendor shall be primary
coverage regardless of whether or not The Pantry, Inc. has similar coverage or
self-insurance. Vendor shall not self-insure or maintain deductibles on any of
the insurance required by this Agreement over the amount of $5,000,000 without
prior written consent or proof of ability to pay.


Waiver of Subrogation: Contractor’s policies shall include a waiver of the
insurer’s rights of subrogation against The Pantry, Inc. To the extent permitted
by law, Vendor hereby waives such rights of subrogation. However, this waiver
shall not apply to the extent of the deductible or self-insured amounts under
any such policies, nor to the extent of liabilities exceeding the limits of such
policies.


Contractor shall use and maintain policies and procedures reasonably designed to
ensure that its employees, representatives and subcontractors (if any) involved
in the performance of this Agreement are knowledgeable and have been properly
trained on the operating procedures, quality assurance standards, safety
measures, and regulatory requirements applicable to the position and task.


Minimum Limits Do Not Limit Liability or Represent Coverage Adequacy: The
minimum limits of coverage required by this Agreement may be satisfied by a
combination of primary and excess or umbrella insurance policies. The
maintenance of this insurance shall not in any way operate to limit the
liability of Vendor under this Agreement. By requiring insurance herein, The
Pantry, Inc. does not represent that coverage and limits will necessarily be
adequate to protect Vendor.






--------------------------------------------------------------------------------




(b)    McLane shall also procure and maintain continuously during the Term of
this Agreement or any extension hereof, at its sole cost and expense, the
minimum amount, as required by the applicable governmental statutes and
regulations, of Worker's Compensation or employer's liability with $1,000,000
coverage Insurance covering all employees and all contracted employees of Vendor
for any claims arising under any applicable Worker's Compensation and
Occupational Disease Acts (the "Worker's Compensation Policy").


(c)    The policies of insurance McLane is required to obtain and maintain
hereunder may contain deductibles, shall name The Pantry as an additional
insured and, at The Pantry's request, a certificate of the evidence of such
insurance shall be delivered to The Pantry. Such policy shall be obtained from
Insurance companies with an A.M. Best Rating of "A-" or better and shall be In
such form as shall be reasonably satisfactory to The Pantry with provisions for
at least ten (10) days’ notice to The Pantry of cancellation. Before the
expiration of any such policy, McLane shall supply The Pantry with a substitute
therefor or with evidence of payment of premiums therefor.


8.17    Governing Law. The laws of the state of North Carolina, other than its
choice-of­law rules, govern this agreement and all transactions under it.


8.18    Rules of Construction. In the Interpretation of this agreement, unless
the context otherwise expressly requires: (a) The term "including" means
"including, without limitation"; (b) The term "person" means any individual,
corporation, business enterprise or other legal entity, public or private, and
any legal successor, representative, agent or agency of that individual,
corporation, business enterprise, or legal entity; (c) Any reference to any Law
includes all statutory and administrative provisions consolidating, amending or
replacing such Law, and includes all rules and regulations promulgated
thereunder; and (d) Any reference to a Section or Exhibit is to the Section or
Exhibit of this agreement.


8.19    Illegality / Severability. If a court of competent jurisdiction declares
any provision of this agreement to violate any applicable Law, then the parties
shall negotiate in good faith to modify that provision to the extent necessary
to make It legal and enforceable and to achieve a similar economic effect. If
the parties cannot agree on such a modification, the provision will be deemed
stricken with respect to the jurisdiction in question, and the remainder of this
agreement will remain in full force and effect.


8.20    Counterparts. This agreement may be signed in two or more counterparts,
each of which is to be deemed an original but all of which together are to be
considered one and the same agreement. All parties need not sign the same
counterpart. This agreement will become effective when counterparts have been
signed by each party and delivered to the other party, Including by facsimile.


8.21    Entire Agreement / Modifications. This agreement constitutes the entire
agreement of the parties with regard to its subject matter and supersedes all
previous written or oral agreements and understandings between the parties with
regard to that subject matter. No modification of or amendment to this agreement
will be effective unless made in writing and signed by both parties.


The parties are signing this agreement on the dates reflected below, although
the Agreement will be effective as of the Effective Date as defined in Section
1.1(e).






--------------------------------------------------------------------------------






THE PANTRY, INC
BY: _/s/ Dennis Hatchell_________________
PRINTED NAME:_Dennis Hatchell_________
TITLE:_President and CEO_______________
DATE: _3/25/14________________________




Send Notices to:
Chief Merchandising Officer
The Pantry, Inc.
305 Gregson Drive
Cary, NC 27511
Fax: 919-238-2610


With a copy to:


General Counsel
305 Gregson Drive
Cary, NC 27511
Fax: 919-238-2610
McLANE COMPANY, INC.
BY: _/s/ Stuart Clark_________________
PRINTED NAME:_Stuart Clark_________
TITLE:_VP Trade Relations___________
DATE: _3.25.2014__________________




Send Notices to:
President
McLane Grocery Distribution
P.O. Box 6115
Temple, Texas 76503-6115
Fax: 254-771-7509


With a copy to:


General Counsel
McLane Company, Inc.
4747 McLane Parkway
Temple, Texas 76504
Fax: 254-771-7515









--------------------------------------------------------------------------------




EXHIBIT A
Cigarette pricing


1.    Standard Rebate Schedule. McLane shall pay the following per-carton
rebates within [***] business days after the end of each Period.
STATE
BRANDED
GENERIC
VALUE
[***]
Alabama
[***]
[***]
[***]
[***]
Florida
[***]
[***]
[***]
[***]
Georgia
[***]
[***]
[***]
[***]
Indiana
[***]
[***]
Kentucky
[***]
[***]
[***]
[***]
North Carolina
[***]
[***]
[***]
[***]
South Carolina
[***]
[***]
[***]
[***]
Tennessee
[***]
[***]
[***]
[***]
Virginia
[***]
[***]
[***]
[***]
Kansas
[***]
[***]
[***]
[***]
Missouri
[***]
[***]
[***]
[***]



As of the Effective Date, the following brands are in the rebate category
specified below. To the extent any rebate category changes as a result of
manufacturer action, McLane shall provide The Pantry with notice of such change.
Brand
Company
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]













_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.






--------------------------------------------------------------------------------




[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



2.    [***]:
1.
[***]
6.
[***]
2.
[***]
7.
[***]
3.
[***]
8.
[***]
4.
[***]
9.
[***]
5.
[***]
10.
[***]



3. [***]. The [***] is [***].
























_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.






--------------------------------------------------------------------------------




EXHIBIT B
ADDITIONAL BILLING COMPONENTS
Restocking Fee on Non-Cigarette Order Errors
[***]
Cigarette returns
Restock Fee of [***]. Except in the case of McLane error, including those of any
McLane system or process, returns are only allowed if they meet the
then-applicable manufacturer return guidelines and are reported to McLane within
[***] of McLane’s delivery.













































_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




EXHIBIT B-1
[***]
In order to account for changes in [***], each delivery by McLane will be
subject to a [***], if applicable, calculated in accordance with this Exhibit.
1.    Definitions.
(a)    [***] means, with respect to [***], the amount calculated by averaging
the [***] set forth in the [***] on each of the [***] immediately following the
end of [***] during that accounting period, [***].
(b)    [***] means the [***] or otherwise, or another comparable report if the
[***] is no longer published.
2.    [***]. If the [***] is [***], then The Pantry shall [***], determined in
accordance with the following table, to McLane on each delivery made to The
Pantry by McLane during the [***] of time commencing on the [***] following the
end of the applicable McLane accounting period and ending [***] thereafter.
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



















_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




EXHIBIT C
[***]
The [***] shall be determined using the following matrix:


Deliveries [***]
Total [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

























_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




Deliveries [***]
Total [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



McLane may adjust each rate in the above matrix on [***] in an amount [***].
This change shall not be [***]. McLane shall provide notice to The Pantry of any
adjustment.












































_________________
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.




--------------------------------------------------------------------------------




EXHIBIT D
McLane’s Period Schedule
1st Quarter
Beginning
Ending
Period 1
1/4/14
1/31/14
Period 2
2/1/14
2/28/14
Period 3
3/1/14
3/28/14



2nd Quarter
Beginning
Ending
Period 4
3/29/14
4/25/14
Period 5
4/26/14
5/23/14
Period 6
5/24/14
6/20/14



3rd Quarter
Beginning
Ending
Period 7
6/21/14
7/18/14
Period 8
7/19/14
8/15/14
Period 9
8/16/14
9/12/14



4th Quarter
Beginning
Ending
Period 10
9/13/14
10/10/14
Period 11
10/11/14
11/7/14
Period 12
11/8/14
12/5/14
Period 13
12/6/14
1/2/15



















--------------------------------------------------------------------------------




EXHIBIT E
Form Confidentiality Agreement




THE PANTRY, INC. ("The Pantry") and the undersigned, [insert legal name], may
engage in consulting services and discussions in the course of which one party
may disclose to the other certain "Confidential Information," as defined below.
In consideration of the mutual benefits which The Pantry and the undersigned
expect to derive from such discussions, the parties agree that any such
disclosure shall be subject to the following conditions:


1.
"Confidential Information" shall include all financial information and
information relating to the business of each party and any business partners of
such party, including but not limited to data, plans, intellectual property,
analyses, manuals, records, files, memoranda, reports, promotional ideas, new
product designs and introductions and other sources of information of whatever
kind, historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, business
plans, the names and backgrounds of key personnel, personnel training techniques
and materials, disclosed by one party to the other either orally, or in diagram,
written or other recorded form which is not:



(a)
generally available to the public other than as a result of a disclosure by the
receiving party;



(b)
available to the receiving party on a non-confidential basis from a source which
is properly in possession of such information and is not prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the disclosing party;



(c)
developed by or on behalf of the receiving party independently of any disclosure
by the disclosing party; or



(d)
in the receiving party's possession or known to the receiving party prior to its
receipt from the disclosing party.



2.
Each party will, for a period of five (5) years after the date of the last
disclosure of Confidential Information by the disclosing party to the receiving
party, hold in confidence the Confidential Information and will not, without the
prior written consent of the disclosing party, either directly or indirectly:



(a)
make any use, for the receiving party's own benefit or otherwise, of any portion
of the Confidential Information, including but not limited to any commercial or
potentially commercial use thereof,



(b)
duplicate, disseminate, disclose or transfer any portion thereof to any
governmental agency, firm, business, or other person, including any employee,
agent or representative (collectively, the “Representatives”) of the receiving
party, except that the receiving party may disclose the Confidential Information
to those of its Representatives who are specifically involved in, and who need
to know such information for the purpose of providing the





--------------------------------------------------------------------------------




consulting services or evaluating the transaction, provided that the receiving
party causes those persons to observe the terms of this Agreement,


(c)
use the Confidential Information for any purposes other than in connection with
the consultant services, or



(d)
Notwithstanding the foregoing, however, trade secrets disclosed to a party must
continue to be held in confidence by the receiving party as long as they are
protected by applicable trade secret law or until the disclosing party sends the
receiving party written notice releasing the Receiving Party from this
agreement, whichever occurs first.





The receiving party will be responsible for any breach of the terms hereunder by
it or its Representatives and for the compliance with the terms of this
Agreement.


3.
If a receiving party is requested pursuant to, or required by, applicable law or
regulation or by legal process to disclose any Confidential Information, the
disclosing party may wish to seek an appropriate protective order. In the event
of any such request or requirement, if legally permissible, the receiving party
will provide the disclosing party, as promptly as the circumstances reasonably
permit, with notice of such request or requirement and, unless a protective
order or other appropriate relief is previously obtained, the Confidential
Information, subject to such request, may be disclosed pursuant to and in
accordance with the terms of such request or requirement, provided that the
receiving party shall use its best efforts to limit any such disclosure to the
precise terms of such request or requirement.



4.
Each party shall, at the disclosing party's request, return each original and
every copy of any and all notes, memoranda, diagrams, summaries, analyses,
extracts, or other written records which it may at any time have within its
possession or control which contain or are derived from any Confidential
Information and/or certify in writing that all copies of Confidential
Information have been destroyed.



5.
No right or license, expressed or implied, is granted to either party in
connection with any Confidential Information disclosed pursuant to this
Agreement.



6.
The parties shall institute and maintain appropriate security measures in order
to carry out the purpose and intent of this Agreement, and shall exercise at
least the same degree of care in protecting the Confidential Information as they
use with their own valuable proprietary information.



7.
The parties acknowledge that the Confidential Information is proprietary
information and constitutes the trade secrets of the disclosing party or its
business partners, and acknowledge and agree that any material breach of this
Agreement would cause irreparable damage to the disclosing party. The parties
agree that in the event of any such breach the disclosing party shall have, in
addition to any and all remedies at law or in equity, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of any of its rights hereunder.





--------------------------------------------------------------------------------






8.
Except as and to the extent required by law, without the prior written consent
of the other party, neither party will make, and each party will direct its
representatives not to make, directly or indirectly, any public comment,
statement or communication with respect to, or otherwise disclose or permit the
disclosure of the existence of discussions between the parties or any of the
terms of this Agreement. If either party is required by law to make any such
disclosure, it must first provide to the other party the content of the proposed
disclosure, the reasons that such disclosure is required by law, and the time
and place that the disclosure will be made.



9.
During the pendency of any discussions between the parties and until two (2)
years following the termination of such discussions, neither party shall
knowingly, directly or indirectly, solicit any employee of the other party with
whom they have had contact or who became or becomes known to them in connection
with such discussions; provided, however, a party shall not be prohibited from
employing any such person who contacts such party on his or her own initiative
and without any direct or indirect solicitation by such party.



10.
The Pantry and the undersigned each acknowledges that, in the course of or
incidental to the consulting services, either party may provide to the other, or
they may otherwise become exposed to, material non-public information related to
the other which has not heretofore been disclosed publicly. As a result, until
the date on which either party no longer is in possession of non-public material
information concerning the other party, neither party nor any affiliate thereof
will, directly or indirectly, effect the purchase or sale of any security of the
other party or enter into any swap, put, call or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the other party’s securities.



11.
Unless and until a definitive agreement between the parties with respect to a
transaction has been executed and delivered, neither party will be under any
legal obligation of any kind whatsoever with respect to such transaction by
virtue of this or any written or oral expression or communication by any party
or its directors, officers, employees, agents, controlling persons or any other
representatives or advisors thereof, except, in the case of this Agreement, for
the matters specifically agreed to herein. Although the Confidential Information
contains information which the disclosing party believes to be relevant for the
purpose of the receiving party’s evaluation of the transaction, the disclosing
party makes no representation or warranty as to the accuracy or completeness of
the Confidential Information. The receiving party shall be entitled to rely
solely on the representations and warranties made in a definitive agreement or
related documents, when, as and if executed and subject to any limitations and
restrictions as may be specified in such agreement or documents.



12.
This Agreement shall be construed, interpreted in accordance with, and enforced
under, the laws of the State of North Carolina, without regard to the conflict
of laws provisions thereof or any other jurisdiction.



13.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Agreement may
not be assigned by either party without the prior written consent of the other
party.



    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
through their duly authorized officers on the date(s) set forth below.


THE PANTRY, INC.
[Insert Other Party's Legal Name]
 
 
By:_____________________________
By:_____________________________
Title: ___________________________
Title: ___________________________
Date: ___________________________
Date: ___________________________













